Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24 are pending.
Claims 1, 11 and 20 are independent claims.
No amendments have been made to the claims.

Response to Arguments
Regarding the Remarks pages 8-11, the applicant argues that the 35 USC 101 rejection is improper in light of In Re Abele, 684 F.2d 902 (CCPA 1982) (hereinafter "Abele").  The examiner respectfully disagrees.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016 hereinafter Electric Power Group) postdates Abele and clarifies the issue with respect to collecting data.
The applicant argues that the receiving of data by a computer system is analogous to the claim 6 of Abele.  The argument is moot in light of Electric Power Group.
Electric Power Group has found that information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).
The “receiving, by a computer system, data…” as claimed does not positively recite the use of any measurement device nor does it state a transformation of an article.  Instead the statement that “the data comprises…” merely states the provenance of the data without any claim to the actual use of any devices.
Thus the examiner maintains that the “receiving, by a computer system, data…” is insignificant extra-solution activity.  With the remainder of the claim 1 directed to abstract ideas, there is no significant additional element into which the abstract idea can be integrated to realize a practical application.
Thus the 35 USC 101 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-24 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
The claims all belong to statutory classes.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:

1. (Currently Amended) A method comprising:
receiving, by a computer system, data that comprises one or more well logs acquired using a tool disposed at a plurality of depths in a bore in a subterranean environment;
simplifying the data by the computer system, the simplifying comprising:
partitioning the data into segments, wherein the individual segments contain data points;
modeling the segments as ellipsoids in a parameter domain;
determining reachability distances for the data points in respective segments in each of the ellipsoids; and
determining a reachability plot based on the reachability distances between the segments;
representing the segments as representative points in a parameter domain; determining reachability distances for the representative points in the parameter domain;
initializing a cluster based on the reachability distances plot;
identifying one or more segments as part of the cluster; and
determining a physical feature represented in the one or more well logs based on the cluster; and
adjusting an earth model based at least in part on the physical feature that was determined to be represented in the one or more well logs.  

In step 2A prong 1 the analysis determines that the claim consists of an additional element of receiving data followed by abstract ideas.  The bolded abstract idea is a combination of mental steps and mathematical processes involving extensive calculations and then adjusting a model which is an abstract idea.  Note that the additional element of receiving data is insignificant extra-solution activity and as such is not significantly more.

In step 2A prong 2, without any significant additional element, the claim merely represents an abstract determination without integration into a practical machine or the transformation of an article.
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.  Thus claim 1 is ineligible under 35 USC 101 and rejected as such.
Claims 11 and 20 further claim generic computer elements which are not significantly more and as such are similarly rejected 
Dependent claims 2-10, 12-19 and 21-24 are just further descriptions of the abstract idea and are also ineligible under 35 USC 101 and rejected as such.

Regarding the Prior Art
The claims contain limitations which in combination are not anticipated or made obvious by the prior art. 
Although the prior office action showed prior art that described analyzing well log data by partitioning data into segments, the additional details of the amended claims include features such as modeling the segments into ellipsoids in a parameter domain, and determining reachability distances for the data points in each of the ellipsoids.
Suarez-Rivera et al., US 2008/0162098 (hereinafter Suarez-Rivera), teaches receiving data including well logs [0005], [0009], step 2500 FIG. 25, and further partitioning the data into segments by placing the data into initial clusters, 2506 FIG. 25.  However the clusters of Suarez-Rivera have an ad hoc form and are in no manner defined as ellipsoids in parameter domain, nor is there any anticipation of determining reachability plots based on the reachability distances between the segments. 
Lin, US 2014/0098635, teaches that bins/segments are identified from clustered sets of orientation values [0100].  However there is no teaching of the clusters being defined as ellipsoids in parameter domain, nor is there any anticipation of determining reachability plots based on the reachability distances between the segments.
Klinger et al., US 2018/0322232 teaches determining regions of interest and describing the region using a mesh that can be an ellipsoid.  However Klinger et al. is silent concerning any reachability distances including those between mesh units/segments of data.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857